McCarty, J.
This is a case involving ownership of land in the city of Massillon. It appears that one Emery Chandler bought of Mary Lomady a certain brick building, but obtained title to a lot three feet shorter than the building itself. Suit was instituted to determine the ownership of that short strip.
The court holds that when tracts of land are sold, if a small strip remains, that strip becomes the property of the last buyer, unless specification is made to the contrary. In tlhis case the decree is that the brick building should remain, its owner to have title to the three feet, but the land below the projection of the eaves does not become the property of this particular plaintiff.